                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 UNITED STATES OF AMERICA
 v.                                          CRIMINAL CASE NO.
                                             1:18-CR-0416-SCJ
 JACOBY SANCHEZ KEY


                                   ORDER

      This matter is before the Court for consideration of the Reports and

Recommendations of Magistrate Judge Alan J. Baverman [Doc. No. 25], to which no

objections have been filed. After reviewing the Report and Recommendation, it is

received with approval and adopted as the Opinion and Order of this Court.

Accordingly, Defendant’s Motion to Suppress Evidence and Statements [Doc. No.

13] is hereby DENIED.

      IT IS SO ORDERED this 15th day of July, 2019.



                                    s/Steve C. Jones
                                    STEVE C. JONES
                                    UNITED STATES DISTRICT JUDGE
